FILED

UNITED STATES DISTRICT COURT  2 g 2012

FOR THE DISTRICT OF COLUMBIA
Clerk, U.S. Distn'ct & Bankruptcy
Courts for the District of columbia

Bayne Alexis,
Plaintiff,
v. civil A¢tion No. 12 

Hon. Janet Napolitano et al.,

Defendants.

\J§/§/\}\/S&\J\/§/

MEMORANDUM OPINION
This matter is before the Court on its initial review of plaintiff s complaint and
application to proceed z'n,forma pauperis. The application will be granted and the case will be
dismissed for lack of subject matter jurisdiction. See Fed. R. Civ. P. 12(h)(3) (requiring
dismissal of an action "at any time" the Court determines that it lacks subject matter
jurisdiction).
Plaintiff is a resident of Trinidad and Tobago suing under the Torture Victim Protection

Act of ]991, codified at 28 U.S.C. § 1350, and commonly referred to as the Alien Tort Claims
Act or the Alien Tort Statute ("ATS"). Plaintiff names as defendants U.S. Attorney General Eric
Holder, Jr., U.S. Secretary of Homeland Security Janet Napolitano. and former U.S. Ambassador
to Trinadad and Tobago Beatrice Welters, who resigned her post on November 2, 2012. The
court documents attached to the complaint show that plaintiff was deported to his home country,
Trinidad and T0bag0, as a result of his conviction of an aggravated felony. See also Alexis v.

Napolitcmo, Civ. No. ll-l926, slip op. at 1 (D.D.C. Sept. 9, 2011) (t`inding same).

Plaintiff seems to challenge the basis of his deportation under the immigration and
Nationality Act, which alone fails to establish jurisdiction under the ATS. See 28 U.S.C. § 1350
(conferring jurisdiction in the district court "of any civil action by an alien for a tort only,
committed in violation of the law of nations or a treaty of the United States"); Escarria-Montano
v. US., 797 F. Supp. 2d 2l, 24 (D.D.C. 2011) (discussing limited causes of action under the
ATS). But jurisdiction is wanting primarily because the lawsuit against the named defendants is
in effect against the United States, which has not consented to be sued under the ATS. Escarria-
Montano, 797 F. Supp. 2d at 24 (citing cases). Hence, this case will be dismissed. A separate

Order accompanies this Memorandum Opinion.

Al/\»\rl M~

Unlt/ed States District Judge

Date:November fig ,2012